BUTZEL LONG, a professional corporation 380 Madison Avenue, New York, NY 10017 Tel: (212) 818-1110 FAX: (212) 818-0494 e-mail: barrett@butzel.com January 28, 2011 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Churchill Cash Reserves Trust File Nos. 2-95786 & 811-4229 Dear Sirs: On behalf of Churchill Cash Reserves Trust (the "Trust"), I enclose for filing with the Commission, pursuant to Rule 8b-16 under the Investment Company Act of 1940 (the "1940 Act"), the following documents: In accordance with Rule 8b-11 under the 1940 Act, Form N-1A of Amendment No. 30 to the Registration Statement of the Trust under the 1940 Act. The Trust is currently inactive and is not offering shares to the public. It is the intention of the Trust to continue to make all required filings under the 1940 Act during the period when it is conducting no operations. The Trust will make no public offering of its shares until it has filed an appropriate amendment to its registration under the Securities Act of 1933 (the "1933 Act"), which has become effective under the provisions of Rule 485(a). The amendment filed herewith contains a specific undertaking to that effect. Very truly yours, /s/ William L.D. Barrett William L.D. Barrett
